Antonacci-Brown v Woods (2019 NY Slip Op 01896)





Antonacci-Brown v Woods


2019 NY Slip Op 01896


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


89 CA 18-01636

[*1]KATHRYN ANTONACCI-BROWN, PLAINTIFF-RESPONDENT,
vPETER R. WOODS, AS ADMINISTRATOR OF THE ESTATE OF RUTH E. WIEGAND, DECEASED, DEFENDANT-APPELLANT. 


LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANT-APPELLANT.
PORTER NORDBY HOWE LLP, SYRACUSE (MICHAEL S. PORTER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered March 15, 2018. The order, inter alia, granted the motion of plaintiff to compel discovery. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 11, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court